Citation Nr: 0102838	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
upper back disorder and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to an effective date earlier than April 16, 
1993, for the award of a 10 percent disability rating for 
service-connected residuals of right fifth toe surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The evidence of record indicates that in correspondence 
received by the RO in August 1994 and July 1995 the veteran 
requested a personal hearing before a Member of the Board 
sitting at the local RO.  In September 1998 the RO 
acknowledged the veteran's request and provided him an 
opportunity to accept a hearing in Washington, DC, or to 
withdraw his request for a hearing.  It was noted that if he 
did not respond to the correspondence his name would remain 
on the list of persons waiting for a hearing before the 
Board.  

VA reports dated in February 1999 and comments the veteran 
made at his personal hearing before a hearing officer at the 
RO in December 1999, indicate his continued desire to present 
evidence before a Member of the Board.  In June 2000 a VA 
Decision Review Officer issued correspondence to the veteran 
requesting that he notify the RO within 60 days if he wanted 
a hearing before a Member of the Board and contacted the 
veteran's service representative to request that they clarify 
if the veteran wanted a hearing.  A July 2000 handwritten 
notation reported that the service representative had been 
unable to contact the veteran.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  The Board 
notes that a request for a hearing before a member of the 
Board may only be withdrawn by the appellant or by an 
appellant's representative with the consent of the appellant.  
See 20.702(e) (2000).  The Board finds the evidence of record 
does not demonstrate the veteran has withdrawn his request 
for a hearing before a Member of the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board sitting at the local RO as soon 
as it may be feasible.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to this appeal at that 
time.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




